UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06441 AMERICAN CENTURY INTERNATIONAL BOND FUNDS (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 06-30 Date of reporting period: 12-31-2013 ITEM 1. REPORTS TO STOCKHOLDERS. SEMIANNUAL REPORT DECEMBER 31, 2013 Global Bond Fund Table of Contents President’s Letter 2 Performance 3 Fund Characteristics 4 Shareholder Fee Example 5 Schedule of Investments 7 Statement of Assets and Liabilities 24 Statement of Operations 25 Statement of Changes in Net Assets 26 Notes to Financial Statements 27 Financial Highlights 35 Additional Information 37 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing this semiannual report for the six months ended December 31, 2013. It provides a macroeconomic and financial market overview (below), followed by fund performance, a schedule of fund investments, and other financial information. For additional commentary and updated information on fund performance, key factors that affected asset returns, and other insights regarding the investment markets, we encourage you to visit our website, americancentury.com. Stock Indices and Government Bond Yields Peaked at Year End Stock indices and government bond yields mostly climbed during the six-month period. Dominant themes included improving (though not robust) economic conditions, continued unprecedented levels of monetary stimulus by the world’s central banks, low inflation, and investor optimism. These factors translated into outperformance by riskier assets—such as small-cap growth stocks and high-yield corporate bonds—and underperformance for more conservative/defensive stock and bond sectors. In this environment, the S&P 500 Index advanced 16.31%, reaching an all-time high, and the 10-year U.S. Treasury bond returned –3.09% as its yield climbed to 3.03%. Stocks overcame—and U.S. Treasury bonds were temporarily bolstered by—volatility and uncertainty caused by the U.S. federal budget battle and temporary government shutdown. Other hurdles included the Treasury market’s “Taper Tantrum,” which pushed mortgage interest rates higher and tempered the U.S. housing market’s recovery. The housing and labor markets improved enough though to convince U.S. monetary policymakers to finally announce a reduction in their monthly bond-buying program. However, low inflation and other signs that the economy has not fully recovered kept the reduction modest and persuaded the policymakers to reaffirm plans to keep short-term interest rates low for an extended period. Looking ahead, there’s less uncertainty than a year ago about U.S. monetary policies, the U.S. fiscal picture, and global economic strength, but headwinds persist. Stocks should not be expected to duplicate 2013’s results, interest rates could normalize further, and economic growth and U.S. employment levels remain subpar compared with past recoveries. In this environment, we continue to believe in a disciplined, diversified, long-term investment approach, using professionally managed stock and bond portfolios—as appropriate—for meeting financial goals. We appreciate your continued trust in us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Performance Total Returns as of December 31, 2013 Average Annual Returns Ticker Symbol 6 months(1) 1 year Since Inception Inception Date Investor Class AGBVX 0.68% -1.10% 2.05% 1/31/12 Barclays Global Aggregate Bond Index (USD, hedged) — 1.04% -0.14% 2.34% — Institutional Class AGBNX 0.72% -0.96% 2.22% 1/31/12 A Class No sales charge* With sales charge* AGBAX 0.50% -4.02% -1.38% -5.83% 1.78% -0.62% 1/31/12 C Class No sales charge* With sales charge* AGBTX 0.07% -0.89% -2.10% -2.10% 0.98% 0.98% 1/31/12 R Class AGBRX 0.43% -1.55% 1.52% 1/31/12 R6 Class AGBDX — — 0.35%(1) 7/26/13 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 4.50% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Total returns for periods less than one year are not annualized. Total Annual Fund Operating Expenses Investor Class Institutional Class A Class C Class R Class R6 Class 0.96% 0.76% 1.21% 1.96% 1.46% 0.71% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 3 Fund Characteristics DECEMBER 31, 2013 Portfolio at a Glance Average Duration (effective) 5.5 years Weighted Average Life 8.2 years Bond Holdings by Country % of net assets United States 39.0% Japan 15.2% United Kingdom 7.1% France(1) 5.8% Germany(1) 5.8% Italy(1) 3.7% Spain(1) 3.4% Canada 3.1% Sweden 3.0% Multi-National 2.3% Other Countries 12.6% Other Assets and Liabilities (1.0)% (1)These countries are members of the eurozone. Types of Investments in Portfolio % of net assets Sovereign Governments and Agencies 50.8% Corporate Bonds 27.9% U.S. Government Agency Mortgage-Backed Securities 11.1% Collateralized Mortgage Obligations 5.3% Commercial Mortgage-Backed Securities 2.4% Municipal Securities 2.3% U.S. Government Agency Securities 0.6% U.S. Treasury Securities 0.6% Other Assets and Liabilities (1.0)% 4 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from July 1, 2013 to December 31, 2013 (except as noted). Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 5 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 7/1/13 Ending Account Value 12/31/13 Expenses Paid During Period(1) 7/1/13 - 12/31/13 Annualized Expense Ratio(1) Actual Investor Class 0.96% Institutional Class 0.76% A Class 1.21% C Class 1.96% R Class 1.46% R6 Class $1,003.50(2) $3.10(3) 0.71% Hypothetical Investor Class 0.96% Institutional Class 0.76% A Class 1.21% C Class 1.96% R Class 1.46% R6 Class $1,021.63(4) $3.62(4) 0.71% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. Ending account value based on actual return from July 26, 2013 (commencement of sale) through December 31, 2013. Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 159, the number of days in the period from July 26, 2013 (commencement of sale) through December 31, 2013, divided by 365, to reflect the period. Had the class been available for the full period, the expenses paid during the period would have been higher. Ending account value and expenses paid during the period assumes the class had been available throughout the entire period and are calculated using the class’s annualized expense ratio listed in the table above. 6 Schedule of Investments DECEMBER 31, 2013 (UNAUDITED) Principal Amount Value Sovereign Governments and Agencies — 50.8% AUSTRALIA — 1.1% Australia Government Bond, 5.75%, 7/15/22 AUD Australia Government Bond, 5.50%, 4/21/23 AUD New South Wales Treasury Corp., 5.50%, 3/1/17 AUD AUSTRIA — 1.1% Austria Government Bond, 3.40%, 10/20/14 EUR Austria Government Bond, 4.35%, 3/15/19 EUR Austria Government Bond, 3.90%, 7/15/20 EUR Austria Government Bond, 4.15%, 3/15/37 EUR BELGIUM — 2.0% Belgium Government Bond, 4.00%, 3/28/18 EUR Belgium Government Bond, 3.75%, 9/28/20 EUR Belgium Government Bond, 4.25%, 9/28/22 EUR Belgium Government Bond, 5.00%, 3/28/35 EUR Belgium Government Bond, 4.25%, 3/28/41 EUR BRAZIL † Brazilian Government International Bond, 5.875%, 1/15/19 CANADA — 2.6% Canadian Government Bond, 4.00%, 6/1/17 CAD Canadian Government Bond, 3.75%, 6/1/19 CAD Canadian Government Bond, 3.25%, 6/1/21 CAD Canadian Government Bond, 5.75%, 6/1/33 CAD Canadian Government Bond, 4.00%, 6/1/41 CAD Province of British Columbia, 4.10%, 12/1/19 CAD Province of Ontario Canada, 1.60%, 9/21/16 Province of Ontario Canada, 4.65%, 6/2/41 CAD COLOMBIA † Colombia Government International Bond, 4.375%, 7/12/21 CZECH — 0.1% Czech Republic Government Bond, 4.70%, 9/12/22 CZK DENMARK — 0.3% Denmark Government Bond, 4.00%, 11/15/19 DKK Denmark Government Bond, 4.50%, 11/15/39 DKK FINLAND — 0.2% Finland Government Bond, 1.625%, 9/15/22 EUR FRANCE — 3.8% France Government Bond OAT, 4.00%, 4/25/14 EUR France Government Bond OAT, 3.25%, 10/25/21 EUR France Government Bond OAT, 5.50%, 4/25/29 EUR France Government Bond OAT, 4.75%, 4/25/35 EUR French Treasury Note BTAN, 2.25%, 2/25/16 EUR GERMANY — 4.3% Bundesobligation, 2.00%, 2/26/16 EUR Bundesrepublik Deutschland, 2.25%, 9/4/20 EUR Bundesrepublik Deutschland, 4.75%, 7/4/34 EUR Bundesrepublik Deutschland Bundesobligation Inflation Linked Bond, 0.75%, 4/15/18 EUR 7 Principal Amount Value IRELAND — 0.5% Ireland Government Bond, 4.00%, 1/15/14 EUR Ireland Government Bond, 5.90%, 10/18/19 EUR ITALY — 3.4% Italy Buoni Poliennali Del Tesoro, 3.75%, 8/1/15 EUR Italy Buoni Poliennali Del Tesoro, 4.50%, 5/1/23 EUR Italy Buoni Poliennali Del Tesoro, 4.00%, 2/1/37 EUR JAPAN — 15.2% Japan Government Five Year Bond, 0.30%, 9/20/18 JPY Japan Government Ten Year Bond, 1.20%, 6/20/15 JPY Japan Government Ten Year Bond, 1.00%, 12/20/21 JPY Japan Government Thirty Year Bond, 2.40%, 3/20/37 JPY Japan Government Thirty Year Bond, 2.00%, 9/20/41 JPY MEXICO — 0.5% Mexican Bonos, 6.50%, 6/9/22 MXN Mexico Government International Bond, MTN, 5.95%, 3/19/19 Mexico Government International Bond, 4.00%, 10/2/23 Mexico Government International Bond, 6.05%, 1/11/40 NETHERLANDS — 0.8% Netherlands Government Bond, 3.50%, 7/15/20 EUR NEW ZEALAND — 0.1% New Zealand Government Bond, 5.00%, 3/15/19 NZD NORWAY — 2.0% Norway Government Bond, 4.25%, 5/19/17 NOK Norway Government Bond, 3.75%, 5/25/21 NOK PERU † Peruvian Government International Bond, 6.55%, 3/14/37 POLAND † Poland Government International Bond, 3.00%, 3/17/23 PORTUGAL — 1.0% Portugal Obrigacoes do Tesouro OT, 4.95%, 10/25/23 EUR SINGAPORE — 0.2% Singapore Government Bond, 3.125%, 9/1/22 SGD SOUTH AFRICA — 0.2% South Africa Government Bond, 7.75%, 2/28/23 ZAR SOUTH KOREA — 0.1% Korea Development Bank (The), 3.25%, 3/9/16 SPAIN — 2.8% Spain Government Bond, 4.50%, 1/31/18 EUR Spain Government Bond, 5.85%, 1/31/22 EUR SWEDEN — 3.0% Sweden Government Bond, 6.75%, 5/5/14 SEK Sweden Government Bond, 4.25%, 3/12/19 SEK Sweden Government Bond, 3.50%, 6/1/22 SEK SWITZERLAND — 0.5% Switzerland Government Bond, 2.00%, 4/28/21 CHF 8 Principal Amount Value UNITED KINGDOM — 5.0% United Kingdom Gilt, 4.00%, 9/7/16 GBP United Kingdom Gilt, 3.75%, 9/7/21 GBP United Kingdom Gilt, 6.00%, 12/7/28 GBP United Kingdom Gilt, 4.50%, 12/7/42 GBP United Kingdom Gilt, 4.25%, 12/7/55 GBP TOTAL SOVEREIGN GOVERNMENTS AND AGENCIES (Cost $16,041,760) Corporate Bonds — 27.9% AEROSPACE AND DEFENSE — 0.1% Lockheed Martin Corp., 4.25%, 11/15/19 United Technologies Corp., 5.70%, 4/15/40 United Technologies Corp., 4.50%, 6/1/42 AUTOMOBILES — 0.1% American Honda Finance Corp., 2.125%, 10/10/18 Ford Motor Credit Co. LLC, 5.875%, 8/2/21 BEVERAGES — 0.3% Anheuser-Busch InBev Worldwide, Inc., 7.75%, 1/15/19 Coca-Cola Co. (The), 1.80%, 9/1/16 SABMiller Holdings, Inc., 2.45%, 1/15/17 BIOTECHNOLOGY — 0.2% Amgen, Inc., 2.125%, 5/15/17 Amgen, Inc., 4.10%, 6/15/21 Amgen, Inc., 5.375%, 5/15/43 Gilead Sciences, Inc., 4.40%, 12/1/21 CAPITAL MARKETS — 0.4% Ameriprise Financial, Inc., 4.00%, 10/15/23 Fidelity International Ltd., MTN, 6.75%, 10/19/20 GBP Jefferies Group, Inc., 5.125%, 4/13/18 CHEMICALS — 0.2% Ashland, Inc., 4.75%, 8/15/22 Eastman Chemical Co., 3.60%, 8/15/22 Ecolab, Inc., 4.35%, 12/8/21 Hexion US Finance Corp. / Hexion Nova Scotia Finance ULC, 8.875%, 2/1/18 COMMERCIAL BANKS — 6.5% Abbey National Treasury Services plc, MTN, 5.125%, 4/14/22 (Secured) GBP Bank of America N.A., 5.30%, 3/15/17 Bank of Montreal, MTN, 1.45%, 4/9/18 Bank of Nova Scotia, 2.55%, 1/12/17 Barclays Bank plc, MTN, VRN, 4.875%, 12/15/14 EUR BB&T Corp., MTN, 2.05%, 6/19/18 Capital One Financial Corp., 2.15%, 3/23/15 Commerzbank AG, MTN, 7.75%, 3/16/21 EUR Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 3.875%, 2/8/22 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, MTN, 3.75%, 11/9/20 EUR European Investment Bank, 2.50%, 7/15/15 EUR European Investment Bank, MTN, 3.625%, 1/15/21 EUR 9 Principal Amount Value European Investment Bank, MTN, 2.25%, 10/14/22 EUR Fifth Third Bancorp, 4.30%, 1/16/24 HSBC Bank plc, 3.50%, 6/28/15 ING Bank NV, MTN, 3.875%, 12/23/16 GBP International Bank for Reconstruction & Development, MTN, 3.875%, 5/20/19 EUR KeyCorp, MTN, 2.30%, 12/13/18 KFW, 2.00%, 6/1/16 KFW, 3.875%, 1/21/19 EUR KFW, MTN, 4.625%, 1/4/23 EUR PNC Funding Corp., 3.625%, 2/8/15 Royal Bank of Scotland plc (The), 4.375%, 3/16/16 Standard Chartered plc, MTN, 3.625%, 11/23/22 EUR U.S. Bancorp., MTN, 2.95%, 7/15/22 Wells Fargo & Co., 5.625%, 12/11/17 Wells Fargo & Co., MTN, 2.10%, 5/8/17 COMMERCIAL SERVICES AND SUPPLIES — 0.1% Republic Services, Inc., 3.55%, 6/1/22 Waste Management, Inc., 2.60%, 9/1/16 COMMUNICATIONS EQUIPMENT — 0.1% Apple, Inc., 1.00%, 5/3/18 COMPUTERS AND PERIPHERALS — 0.4% Dell, Inc., 2.30%, 9/10/15 Dell, Inc., 3.10%, 4/1/16 Hewlett-Packard Co., 4.30%, 6/1/21 Seagate HDD Cayman, 4.75%, 6/1/23 CONSTRUCTION MATERIALS † Owens Corning, 4.20%, 12/15/22 CONSUMER FINANCE — 0.7% American Express Credit Corp., MTN, 2.75%, 9/15/15 American Express Credit Corp., MTN, 2.375%, 3/24/17 CIT Group, Inc., 5.00%, 5/15/17 Equifax, Inc., 3.30%, 12/15/22 GLP Capital LP/GLP Financing II, Inc., 4.875%, 11/1/20 SLM Corp., MTN, 6.25%, 1/25/16 CONTAINERS AND PACKAGING — 0.1% Ardagh Packaging Finance plc, 7.375%, 10/15/17 DIVERSIFIED CONSUMER SERVICES † Catholic Health Initiatives, 2.95%, 11/1/22 DIVERSIFIED FINANCIAL SERVICES — 3.5% Ally Financial, Inc., 8.30%, 2/12/15 Bank of America Corp., 4.50%, 4/1/15 Bank of America Corp., 3.75%, 7/12/16 Bank of America Corp., 6.50%, 8/1/16 Bank of America Corp., 5.75%, 12/1/17 Bank of America Corp., 5.70%, 1/24/22 Bank of America Corp., MTN, 4.75%, 4/3/17 EUR BNP Paribas SA, MTN, 2.70%, 8/20/18 Citigroup, Inc., 5.50%, 2/15/17 Citigroup, Inc., 6.125%, 11/21/17 Citigroup, Inc., 4.50%, 1/14/22 Citigroup, Inc., 4.05%, 7/30/22 Citigroup, Inc., 3.875%, 10/25/23 Credit Agricole SA, MTN, 7.375%, 12/18/23 GBP 10 Principal Amount Value General Electric Capital Corp., MTN, 6.00%, 8/7/19 Goldman Sachs Group, Inc. (The), 2.90%, 7/19/18 Goldman Sachs Group, Inc. (The), 5.75%, 1/24/22 HSBC Holdings plc, 5.10%, 4/5/21 JPMorgan Chase & Co., 3.45%, 3/1/16 JPMorgan Chase & Co., 6.00%, 1/15/18 JPMorgan Chase & Co., 4.625%, 5/10/21 JPMorgan Chase & Co., 3.25%, 9/23/22 Morgan Stanley, 4.75%, 3/22/17 Morgan Stanley, 5.00%, 11/24/25 Morgan Stanley, MTN, 4.50%, 2/23/16 EUR Morgan Stanley, MTN, 6.625%, 4/1/18 Royal Bank of Scotland Group plc, 6.125%, 12/15/22 Societe Generale SA, 2.50%, 1/15/14 DIVERSIFIED TELECOMMUNICATION SERVICES — 1.7% AT&T, Inc., 6.55%, 2/15/39 AT&T, Inc., 4.30%, 12/15/42 Deutsche Telekom International Finance BV, 6.75%, 8/20/18 Frontier Communications Corp., 7.125%, 3/15/19 Orange SA, 4.125%, 9/14/21 Orange SA, MTN, 3.875%, 4/9/20 EUR Telefonica Emisiones SAU, 5.46%, 2/16/21 Telefonica Emisiones SAU, MTN, 5.375%, 2/2/18 GBP Verizon Communications, Inc., 3.65%, 9/14/18 Verizon Communications, Inc., 4.50%, 9/15/20 Verizon Communications, Inc., 5.15%, 9/15/23 Verizon Communications, Inc., 6.40%, 9/15/33 Verizon Communications, Inc., 6.55%, 9/15/43 Virgin Media Finance plc, 8.375%, 10/15/19 Windstream Corp., 7.875%, 11/1/17 ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.1% Jabil Circuit, Inc., 7.75%, 7/15/16 Jabil Circuit, Inc., 5.625%, 12/15/20 ENERGY EQUIPMENT AND SERVICES — 0.2% Ensco plc, 3.25%, 3/15/16 Ensco plc, 4.70%, 3/15/21 Schlumberger Investment SA, 3.65%, 12/1/23 Transocean, Inc., 6.375%, 12/15/21 FOOD AND STAPLES RETAILING — 0.3% CVS Caremark Corp., 2.75%, 12/1/22 Delhaize Group SA, 4.125%, 4/10/19 Safeway, Inc., 4.75%, 12/1/21 Wal-Mart Stores, Inc., 5.625%, 4/15/41 Walgreen Co., 1.80%, 9/15/17 Walgreen Co., 3.10%, 9/15/22 11 Principal Amount Value FOOD PRODUCTS — 0.2% Kraft Foods Group, Inc., 5.00%, 6/4/42 Mondelez International, Inc., 6.50%, 2/9/40 TreeHouse Foods, Inc., 7.75%, 3/1/18 GAS UTILITIES — 0.8% El Paso Corp., 7.25%, 6/1/18 El Paso Pipeline Partners Operating Co. LLC, 6.50%, 4/1/20 Energy Transfer Partners LP, 4.15%, 10/1/20 Energy Transfer Partners LP, 6.50%, 2/1/42 Enterprise Products Operating LLC, 5.20%, 9/1/20 Kinder Morgan Energy Partners LP, 6.50%, 9/1/39 Magellan Midstream Partners LP, 5.15%, 10/15/43 Plains All American Pipeline LP/PAA Finance Corp., 3.65%, 6/1/22 Sunoco Logistics Partners Operations LP, 3.45%, 1/15/23 TransCanada PipeLines Ltd., 2.50%, 8/1/22 Williams Cos., Inc. (The), 3.70%, 1/15/23 Williams Partners LP, 4.125%, 11/15/20 HEALTH CARE EQUIPMENT AND SUPPLIES — 0.2% Baxter International, Inc., 3.20%, 6/15/23 Biomet, Inc., 6.50%, 8/1/20 Medtronic, Inc., 2.75%, 4/1/23 HEALTH CARE PROVIDERS AND SERVICES — 0.8% Aetna, Inc., 2.75%, 11/15/22 CHS/Community Health Systems, Inc., 5.125%, 8/15/18 DaVita HealthCare Partners, Inc., 5.75%, 8/15/22 Express Scripts Holding Co., 2.65%, 2/15/17 HCA, Inc., 7.875%, 2/15/20 Tenet Healthcare Corp., 6.25%, 11/1/18 UnitedHealth Group, Inc., 4.25%, 3/15/43 WellPoint, Inc., 3.125%, 5/15/22 HOTELS, RESTAURANTS AND LEISURE — 0.1% Royal Caribbean Cruises Ltd., 5.25%, 11/15/22 Wyndham Worldwide Corp., 2.95%, 3/1/17 HOUSEHOLD DURABLES — 0.4% D.R. Horton, Inc., 5.75%, 8/15/23 Lennar Corp., 4.75%, 12/15/17 Toll Brothers Finance Corp., 4.00%, 12/31/18 INDUSTRIAL CONGLOMERATES — 0.2% Bombardier, Inc., 7.50%, 3/15/18 General Electric Co., 4.125%, 10/9/42 INSURANCE — 1.5% Allstate Corp. (The), 4.50%, 6/15/43 American International Group, Inc., 6.40%, 12/15/20 American International Group, Inc., MTN, 5.85%, 1/16/18 American International Group, Inc., VRN, 8.18%, 5/15/38 12 Principal Amount Value Assicurazioni Generali SpA, VRN, 6.42%, 2/8/22 GBP Berkshire Hathaway Finance Corp., 3.00%, 5/15/22 Berkshire Hathaway, Inc., 4.50%, 2/11/43 Hartford Financial Services Group, Inc., 5.125%, 4/15/22 ING U.S., Inc., 5.70%, 7/15/43 Liberty Mutual Group, Inc., 4.95%, 5/1/22 Lincoln National Corp., 6.25%, 2/15/20 Mapfre SA, VRN, 5.92%, 7/24/17 EUR Markel Corp., 4.90%, 7/1/22 MetLife, Inc., 6.75%, 6/1/16 MetLife, Inc., 4.875%, 11/13/43 Prudential Financial, Inc., MTN, 5.375%, 6/21/20 QBE Insurance Group Ltd., MTN, 6.125%, 9/28/15 GBP WR Berkley Corp., 4.625%, 3/15/22 IT SERVICES — 0.1% Fidelity National Information Services, Inc., 5.00%, 3/15/22 International Business Machines Corp., 1.95%, 7/22/16 LIFE SCIENCES TOOLS AND SERVICES — 0.1% Thermo Fisher Scientific, Inc., 3.60%, 8/15/21 Thermo Fisher Scientific, Inc., 4.15%, 2/1/24 MACHINERY † Caterpillar Financial Services Corp., MTN, 2.85%, 6/1/22 MEDIA — 0.9% 21st Century Fox America, Inc., 3.00%, 9/15/22 CBS Corp., 3.375%, 3/1/22 Comcast Corp., 5.90%, 3/15/16 Comcast Corp., 6.40%, 5/15/38 DirecTV Holdings LLC/DirecTV Financing Co., Inc., 5.00%, 3/1/21 Discovery Communications LLC, 5.625%, 8/15/19 DISH DBS Corp., 6.75%, 6/1/21 Time Warner Cable, Inc., 6.75%, 7/1/18 Time Warner, Inc., 4.875%, 3/15/20 Time Warner, Inc., 5.375%, 10/15/41 Viacom, Inc., 4.375%, 9/15/14 METALS AND MINING — 0.4% Barrick Gold Corp., 4.10%, 5/1/23 FMG Resources August 2006 Pty Ltd., 6.00%, 4/1/17 Freeport-McMoRan Copper & Gold, Inc., 3.875%, 3/15/23 Newmont Mining Corp., 3.50%, 3/15/22 Vale Overseas Ltd., 5.625%, 9/15/19 Xstrata Canada Financial Corp., 4.95%, 11/15/21 MULTI-UTILITIES — 1.2% Consolidated Edison Co. of New York, Inc., 3.95%, 3/1/43 Constellation Energy Group, Inc., 5.15%, 12/1/20 Consumers Energy Co., 2.85%, 5/15/22 13 Principal Amount Value Dominion Gas Holdings LLC, 3.55%, 11/1/23 Dominion Resources, Inc., 2.75%, 9/15/22 Dominion Resources, Inc., 4.90%, 8/1/41 Duke Energy Corp., 6.30%, 2/1/14 Duke Energy Corp., 1.625%, 8/15/17 Duke Energy Corp., 3.55%, 9/15/21 Exelon Generation Co. LLC, 4.25%, 6/15/22 Exelon Generation Co. LLC, 5.60%, 6/15/42 FirstEnergy Corp., 4.25%, 3/15/23 Florida Power Corp., 3.85%, 11/15/42 GenOn Energy, Inc., 7.875%, 6/15/17 Ipalco Enterprises, Inc., 5.00%, 5/1/18 Nisource Finance Corp., 5.65%, 2/1/45 NRG Energy, Inc., 7.625%, 1/15/18 Progress Energy, Inc., 3.15%, 4/1/22 San Diego Gas & Electric Co., 3.00%, 8/15/21 Sempra Energy, 2.875%, 10/1/22 Xcel Energy, Inc., 4.80%, 9/15/41 MULTILINE RETAIL — 0.1% Macy’s Retail Holdings, Inc., 3.875%, 1/15/22 Target Corp., 4.00%, 7/1/42 OIL, GAS AND CONSUMABLE FUELS — 1.5% Alpha Natural Resources, Inc., 6.00%, 6/1/19 Anadarko Petroleum Corp., 5.95%, 9/15/16 BP Capital Markets plc, 4.50%, 10/1/20 Chevron Corp., 2.43%, 6/24/20 ConocoPhillips Holding Co., 6.95%, 4/15/29 Continental Resources, Inc., 5.00%, 9/15/22 Denbury Resources, Inc., 4.625%, 7/15/23 Devon Energy Corp., 5.60%, 7/15/41 EOG Resources, Inc., 4.10%, 2/1/21 Marathon Petroleum Corp., 3.50%, 3/1/16 Newfield Exploration Co., 5.625%, 7/1/24 Noble Energy, Inc., 4.15%, 12/15/21 Peabody Energy Corp., 6.50%, 9/15/20 Pemex Project Funding Master Trust, 6.625%, 6/15/35 Petro-Canada, 6.80%, 5/15/38 Petrobras International Finance Co. - Pifco, 5.75%, 1/20/20 Petrobras International Finance Co. - Pifco, 5.375%, 1/27/21 Phillips 66, 4.30%, 4/1/22 Pioneer Natural Resources Co., 3.95%, 7/15/22 SandRidge Energy, Inc., 8.75%, 1/15/20 Shell International Finance BV, 2.375%, 8/21/22 Shell International Finance BV, 3.625%, 8/21/42 Statoil ASA, 2.45%, 1/17/23 Talisman Energy, Inc., 7.75%, 6/1/19 Total Capital Canada Ltd., 2.75%, 7/15/23 PAPER AND FOREST PRODUCTS — 0.1% Georgia-Pacific LLC, 5.40%, 11/1/20 International Paper Co., 6.00%, 11/15/41 14 Principal Amount Value PERSONAL PRODUCTS — 0.2% Elizabeth Arden, Inc., 7.375%, 3/15/21 PHARMACEUTICALS — 0.4% AbbVie, Inc., 1.75%, 11/6/17 Actavis, Inc., 1.875%, 10/1/17 Actavis, Inc., 3.25%, 10/1/22 Bristol-Myers Squibb Co., 3.25%, 8/1/42 GlaxoSmithKline Capital plc, 2.85%, 5/8/22 Merck & Co., Inc., 3.60%, 9/15/42 Roche Holdings, Inc., 6.00%, 3/1/19 Valeant Pharmaceuticals International, 6.50%, 7/15/16 REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.6% American Tower Corp., 5.05%, 9/1/20 DDR Corp., 4.75%, 4/15/18 Essex Portfolio LP, 3.625%, 8/15/22 HCP, Inc., 3.75%, 2/1/16 Health Care REIT, Inc., 3.75%, 3/15/23 Health Care REIT, Inc., 4.50%, 1/15/24 Host Hotels & Resorts LP, 3.75%, 10/15/23 Kilroy Realty LP, 3.80%, 1/15/23 ProLogis LP, 4.25%, 8/15/23 Reckson Operating Partnership LP, 6.00%, 3/31/16 Ventas Realty LP/Ventas Capital Corp., 4.00%, 4/30/19 Ventas Realty LP/Ventas Capital Corp., 4.75%, 6/1/21 ROAD AND RAIL — 0.5% Burlington Northern Santa Fe LLC, 3.60%, 9/1/20 Burlington Northern Santa Fe LLC, 4.45%, 3/15/43 CSX Corp., 4.25%, 6/1/21 CSX Corp., 3.70%, 11/1/23 Firstgroup plc, 6.125%, 1/18/19 GBP Union Pacific Corp., 4.00%, 2/1/21 SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 0.2% Intel Corp., 1.35%, 12/15/17 NXP BV / NXP Funding LLC, 3.50%, 9/15/16 SOFTWARE — 0.1% Oracle Corp., 2.50%, 10/15/22 Oracle Corp., 3.625%, 7/15/23 SPECIALTY RETAIL — 0.6% Hertz Corp. (The), 6.75%, 4/15/19 Home Depot, Inc. (The), 5.95%, 4/1/41 Sonic Automotive, Inc., 7.00%, 7/15/22 Staples, Inc., 4.375%, 1/12/23 United Rentals North America, Inc., 5.75%, 7/15/18 TEXTILES, APPAREL AND LUXURY GOODS — 0.3% Hanesbrands, Inc., 6.375%, 12/15/20 L Brands, Inc., 6.625%, 4/1/21 THRIFTS AND MORTGAGE FINANCE — 1.1% Cie de Financement Foncier, MTN, 4.50%, 5/16/18 (Secured) EUR Cie de Financement Foncier, MTN, 4.375%, 4/25/19 (Secured) EUR 15 Principal Amount Value TOBACCO — 0.1% Altria Group, Inc., 9.25%, 8/6/19 Altria Group, Inc., 2.85%, 8/9/22 Philip Morris International, Inc., 4.125%, 5/17/21 WIRELESS TELECOMMUNICATION SERVICES — 0.2% Cellco Partnership/Verizon Wireless Capital LLC, 8.50%, 11/15/18 Sprint Communications, 6.00%, 12/1/16 TOTAL CORPORATE BONDS (Cost $8,222,673) U.S. Government Agency Mortgage-Backed Securities — 11.1% ADJUSTABLE-RATE U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES — 4.2% FHLMC, VRN, 1.76%, 1/15/14 FHLMC, VRN, 1.84%, 1/15/14 FHLMC, VRN, 1.97%, 1/15/14 FHLMC, VRN, 1.98%, 1/15/14 FHLMC, VRN, 2.07%, 1/15/14 FHLMC, VRN, 2.26%, 1/15/14 FHLMC, VRN, 2.36%, 1/15/14 FHLMC, VRN, 2.37%, 1/15/14 FHLMC, VRN, 2.41%, 1/15/14 FHLMC, VRN, 2.89%, 1/15/14 FHLMC, VRN, 3.23%, 1/15/14 FHLMC, VRN, 3.29%, 1/15/14 FHLMC, VRN, 3.81%, 1/15/14 FHLMC, VRN, 4.39%, 1/15/14 FHLMC, VRN, 4.68%, 1/15/14 FHLMC, VRN, 5.12%, 1/15/14 FHLMC, VRN, 5.36%, 1/15/14 FHLMC, VRN, 5.76%, 1/15/14 FHLMC, VRN, 5.96%, 1/15/14 FHLMC, VRN, 6.12%, 1/15/14 FNMA, VRN, 1.90%, 1/25/14 FNMA, VRN, 1.94%, 1/25/14 FNMA, VRN, 2.33%, 1/25/14 FNMA, VRN, 2.70%, 1/25/14 FNMA, VRN, 3.81%, 1/25/14 FNMA, VRN, 3.92%, 1/25/14 FNMA, VRN, 5.33%, 1/25/14 FNMA, VRN, 6.05%, 1/25/14 FIXED-RATE U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES — 6.9% FHLMC, 6.00%, 2/1/38 FHLMC, 4.00%, 12/1/40 FHLMC, 4.00%, 4/1/41 FNMA, 4.00%, 1/13/14 FNMA, 4.50%, 1/13/14 FNMA, 5.50%, 1/13/14 FNMA, 5.00%, 7/1/31 FNMA, 5.50%, 5/1/33 FNMA, 5.00%, 11/1/33 FNMA, 5.00%, 9/1/35 FNMA, 6.00%, 4/1/37 FNMA, 6.00%, 7/1/37 FNMA, 6.00%, 8/1/37 FNMA, 5.50%, 1/1/39 FNMA, 5.50%, 3/1/39 FNMA, 4.50%, 6/1/39 FNMA, 5.00%, 8/1/39 FNMA, 3.50%, 12/1/40 FNMA, 4.50%, 9/1/41 FNMA, 3.50%, 5/1/42 FNMA, 3.50%, 6/1/42 FNMA, 3.50%, 9/1/42 16 Principal Amount Value FNMA, 3.00%, 11/1/42 GNMA, 6.00%, 7/15/33 GNMA, 5.00%, 3/20/36 GNMA, 5.50%, 1/15/39 GNMA, 5.50%, 9/15/39 GNMA, 4.50%, 10/15/39 GNMA, 5.00%, 10/15/39 GNMA, 4.50%, 1/15/40 GNMA, 4.00%, 12/15/40 GNMA, 4.50%, 12/15/40 GNMA, 4.00%, 1/20/41 GNMA, 4.00%, 12/15/41 TOTAL U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES (Cost $3,400,751) Collateralized Mortgage Obligations — 5.3% Banc of America Funding Corp., Series 2004-2, Class 3A1, 5.50%, 9/20/34 Banc of America Mortgage Securities, Inc., Series 2005-1, Class 1A15, 5.50%, 2/25/35 Banc of America Mortgage Securities, Inc., Series 2007-1, Class 1A16, 5.625%, 3/25/37 Bear Stearns Adjustable Rate Mortgage Trust, Series 2004-12, Class 2A1, VRN, 2.70%, 1/1/14 Bear Stearns Adjustable Rate Mortgage Trust, Series 2006-1, Class A1, VRN, 2.38%, 1/1/14 Countrywide Home Loan Mortgage Pass-Through Trust, Series 2004-4, Class A19, 5.25%, 5/25/34 First Horizon Mortgage Pass-Through Trust, Series 2005-AR3, Class 4A1, VRN, 5.22%, 1/1/14 GSR Mortgage Loan Trust, Series 2005-AR6, Class 2A1, VRN, 2.65%, 1/1/14 JPMorgan Mortgage Trust, Series 2005-A4, Class 2A1, VRN, 2.76%, 1/1/14 JPMorgan Mortgage Trust, Series 2005-A6, Class 7A1, VRN, 2.70%, 1/1/14 JPMorgan Mortgage Trust, Series 2006-A3, Class 7A1, VRN, 2.79%, 1/1/14 JPMorgan Mortgage Trust, Series 2013-1, Class 2A2 SEQ, VRN, 2.50%, 1/1/14 MASTR Adjustable Rate Mortgages Trust, Series 2004-13, Class 3A7, VRN, 2.62%, 1/1/14 Merrill Lynch Mortgage Investors Trust, Series 2005-A2, Class A1, VRN, 2.53%, 1/1/14 PHHMC Mortgage Pass-Through Certificates, Series 2007-6, Class A1, VRN, 5.65%, 1/1/14 Wells Fargo Mortgage-Backed Securities Trust, Series 2004-A, Class A1, VRN, 3.30%, 1/1/14 Wells Fargo Mortgage-Backed Securities Trust, Series 2004-K, Class 2A6, VRN, 4.74%, 1/1/14 Wells Fargo Mortgage-Backed Securities Trust, Series 2004-Z, Class 2A2, VRN, 2.62%, 1/1/14 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-17, Class 1A1, 5.50%, 1/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-18, Class 1A1, 5.50%, 1/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-5, Class 1A1, 5.00%, 5/25/20 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR10, Class 2A17, VRN, 2.63%, 1/1/14 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR16, Class 3A2, VRN, 2.65%, 1/1/14 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR2, Class 3A1, VRN, 2.66%, 1/1/14 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-10, Class A4 SEQ, 6.00%, 8/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-11, Class A9 SEQ, 6.50%, 9/25/36 17 Principal Amount Value Wells Fargo Mortgage-Backed Securities Trust, Series 2006-13, Class A5, 6.00%, 10/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-3, Class A9 SEQ, 5.50%, 3/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-AR15, Class A1, VRN, 2.62%, 1/1/14 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-AR2, Class 2A3, VRN, 2.63%, 1/1/14 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-AR5, Class 2A1, VRN, 2.64%, 1/1/14 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-10, Class 1A5, 6.00%, 7/25/37 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-11, Class A3 SEQ, 6.00%, 8/25/37 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-13, Class A1, 6.00%, 9/25/37 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-14, Class 2A2, 5.50%, 10/25/22 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-16, Class 1A1, 6.00%, 12/28/37 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-3, Class 3A1, 5.50%, 4/25/22 Wells Fargo Mortgage-Backed Securities Trust, Series 2008-1, Class 4A1, 5.75%, 2/25/38 TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $1,611,518) Commercial Mortgage-Backed Securities — 2.4% Banc of America Commercial Mortgage, Inc., Series 2004-1, Class A4 SEQ, 4.76%, 11/10/39 Banc of America Merrill Lynch Commercial Mortgage, Inc., Series 2004-2, Class A5 SEQ, 4.58%, 11/10/38 Bank of America Merrill Lynch Commercial Mortgage Securities Trust, Series 2012-PARK, Class A SEQ, 2.96%, 12/10/30 BB-UBS Trust, Series 2012-SHOW, Class A SEQ, 3.43%, 11/5/36 Citigroup/Deutsche Bank Commercial Mortgage Trust, Series 2005-CD1, Class AM, VRN, 5.22%, 1/1/14 Commercial Mortgage Pass-Through Certificates, Series 2004-LB2A, Class A4 SEQ, 4.72%, 3/10/39 Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class A4, VRN, 4.80%, 1/1/14 GS Mortgage Securities Corp. II, Series 2004-GG2, Class A6 SEQ, VRN, 5.40%, 1/1/14 GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4 SEQ, 4.76%, 7/10/39 GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4A SEQ, 4.75%, 7/10/39 Irvine Core Office Trust, Series 2013-IRV, Class A2 SEQ, VRN, 3.17%, 1/10/14 JPMorgan Chase Commercial Mortgage Securities Corp., Series 2013-C16, Class AS, 4.52%, 12/15/46 LB-UBS Commercial Mortgage Trust, Series 2005-C5, Class AM, VRN, 5.02%, 1/11/14 Morgan Stanley Capital I, Series 2005-T17, Class A5 SEQ, 4.78%, 12/13/41 Wachovia Bank Commercial Mortgage Trust, Series 2004-C15, Class A3 SEQ, 4.50%, 10/15/41 Wachovia Bank Commercial Mortgage Trust, Series 2004-C15, Class A4 SEQ, 4.80%, 10/15/41 TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $764,104) 18 Principal Amount Value Municipal Securities — 2.3% California GO, (Building Bonds), 7.30%, 10/1/39 Illinois GO, Series 2010-3, (Building Bonds), 6.73%, 4/1/35 Maryland State Transportation Authority Rev., (Building Bonds), 5.75%, 7/1/41 Missouri Highways & Transportation Commission Rev., (Building Bonds), 5.45%, 5/1/33 New Jersey State Turnpike Authority Rev., Series 2010 A, (Building Bonds), 7.10%, 1/1/41 Pennsylvania Turnpike Commission Rev., Series 2010 B, (Building Bonds), 5.56%, 12/1/49 Puerto Rico Electric Power Authority Rev., Series 2010 XX, 5.25%, 7/1/40 Puerto Rico Electric Power Authority Rev., Series 2012 A, 5.00%, 7/1/42 Puerto Rico GO, Series 2011 A, (Public Improvement), 5.75%, 7/1/41 Puerto Rico GO, Series 2012 A, (Public Improvement), 5.50%, 7/1/39 Puerto Rico Public Buildings Authority Rev., Series 2012 U, 5.25%, 7/1/42 TOTAL MUNICIPAL SECURITIES (Cost $785,331) U.S. Government Agency Securities — 0.6% FHLMC, 2.375%, 1/13/22 FNMA, 6.625%, 11/15/30 TOTAL U.S. GOVERNMENT AGENCY SECURITIES (Cost $182,758) U.S. Treasury Securities — 0.6% U.S. Treasury Bonds, 5.50%, 8/15/28 U.S. Treasury Notes, 1.875%, 10/31/17 U.S. Treasury Notes, 2.625%, 4/30/18 TOTAL U.S. TREASURY SECURITIES (Cost $168,751) TOTAL INVESTMENT SECURITIES — 101.0% (Cost $31,177,646) OTHER ASSETS AND LIABILITIES — (1.0)% ) TOTAL NET ASSETS — 100.0% Forward Foreign Currency Exchange Contracts Currency Purchased Currency Sold Counterparty Settlement Date Unrealized Gain (Loss) AUD USD Deutsche Bank 1/23/14 ) AUD USD Westpac Group 1/23/14 ) USD AUD Westpac Group 1/23/14 BRL USD Barclays Bank plc 1/23/14 CAD USD Barclays Bank plc 1/23/14 CAD USD Deutsche Bank 1/23/14 ) CAD USD HSBC Holding plc 1/23/14 ) USD CAD Barclays Bank plc 1/23/14 USD CAD Deutsche Bank 1/23/14 USD CAD Deutsche Bank 1/23/14 ) USD CAD Deutsche Bank 1/23/14 ) USD CAD Deutsche Bank 1/23/14 USD CAD HSBC Holding plc 1/23/14 USD CAD UBS AG 1/23/14 CHF USD UBS AG 1/23/14 USD CHF Deutsche Bank 1/23/14 ) USD CHF UBS AG 1/23/14 ) 19 Currency Purchased Currency Sold Counterparty Settlement Date Unrealized Gain (Loss) CLP USD Barclays Bank plc 1/23/14 USD CLP Barclays Bank plc 1/23/14 ) USD CLP Barclays Bank plc 1/23/14 ) USD CLP Barclays Bank plc 1/23/14 ) COP USD Barclays Bank plc 1/23/14 COP USD Barclays Bank plc 1/23/14 USD COP Barclays Bank plc 1/23/14 ) CZK USD Barclays Bank plc 1/23/14 USD CZK Deutsche Bank 1/23/14 ) USD CZK Deutsche Bank 1/23/14 ) USD DKK Barclays Bank plc 1/23/14 ) EUR USD Barclays Bank plc 1/23/14 EUR USD Barclays Bank plc 1/23/14 EUR USD Barclays Bank plc 1/23/14 ) EUR USD Barclays Bank plc 1/23/14 ) EUR USD Barclays Bank plc 1/23/14 ) EUR USD HSBC Holding plc 1/23/14 EUR USD UBS AG 1/23/14 USD EUR Barclays Bank plc 1/23/14 ) USD EUR Barclays Bank plc 1/23/14 ) USD EUR Barclays Bank plc 1/23/14 ) USD EUR Barclays Bank plc 1/23/14 ) USD EUR Barclays Bank plc 1/23/14 ) USD EUR Barclays Bank plc 1/23/14 ) USD EUR Barclays Bank plc 1/23/14 ) USD EUR Barclays Bank plc 1/23/14 ) USD EUR Deutsche Bank 1/23/14 ) USD EUR Deutsche Bank 1/23/14 ) USD EUR Westpac Group 1/23/14 ) GBP USD Barclays Bank plc 1/23/14 GBP USD Barclays Bank plc 1/23/14 GBP USD Deutsche Bank 1/23/14 GBP USD Deutsche Bank 1/23/14 GBP USD HSBC Holding plc 1/23/14 USD GBP Barclays Bank plc 1/23/14 ) USD GBP Barclays Bank plc 1/23/14 ) USD GBP HSBC Holding plc 1/23/14 ) USD GBP UBS AG 1/23/14 ) IDR USD Westpac Group 1/23/14 ) ILS USD Barclays Bank plc 1/23/14 ILS USD Barclays Bank plc 1/23/14 ILS USD Barclays Bank plc 1/23/14 ILS USD Barclays Bank plc 1/23/14 USD ILS Barclays Bank plc 1/23/14 ) USD ILS Barclays Bank plc 1/23/14 ) INR USD Barclays Bank plc 1/23/14 ) INR USD Westpac Group 1/23/14 20 Currency Purchased Currency Sold Counterparty Settlement Date Unrealized Gain (Loss) USD INR Westpac Group 1/23/14 $ (388 ) JPY USD Barclays Bank plc 1/23/14 ) JPY USD Barclays Bank plc 1/23/14 ) JPY USD Deutsche Bank 1/23/14 ) USD JPY Barclays Bank plc 1/23/14 USD JPY Barclays Bank plc 1/23/14 USD JPY UBS AG 1/23/14 USD JPY Westpac Group 1/23/14 USD JPY Westpac Group 1/23/14 USD JPY Westpac Group 1/23/14 KRW USD Westpac Group 1/23/14 KRW USD Westpac Group 1/23/14 KRW USD Westpac Group 1/23/14 USD KRW Westpac Group 1/23/14 ) USD KRW Westpac Group 1/23/14 ) MXN USD Barclays Bank plc 1/23/14 ) USD MXN Barclays Bank plc 1/23/14 MYR USD Westpac Group 1/23/14 ) USD MYR Westpac Group 1/23/14 USD NOK Deutsche Bank 1/23/14 ) USD NOK UBS AG 1/23/14 ) NZD USD Barclays Bank plc 1/23/14 NZD USD Deutsche Bank 1/23/14 USD NZD Westpac Group 1/23/14 PEN USD Barclays Bank plc 1/23/14 ) USD PEN Barclays Bank plc 1/23/14 PHP USD Westpac Group 1/23/14 USD PHP Westpac Group 1/23/14 USD PHP Westpac Group 1/23/14 7 PLN USD Barclays Bank plc 1/23/14 PLN USD Deutsche Bank 1/23/14 USD PLN Barclays Bank plc 1/23/14 ) RUB USD Barclays Bank plc 1/23/14 22 RUB USD Barclays Bank plc 1/23/14 USD RUB Barclays Bank plc 1/23/14 ) USD RUB Barclays Bank plc 1/23/14 USD RUB HSBC Holding plc 1/23/14 ) USD RUB Westpac Group 1/23/14 ) USD RUB Westpac Group 1/23/14 ) SEK USD Deutsche Bank 1/23/14 SEK USD Deutsche Bank 1/23/14 (7 ) USD SEK Deutsche Bank 1/23/14 ) USD SEK Deutsche Bank 1/23/14 ) USD SEK Deutsche Bank 1/23/14 ) USD SEK UBS AG 1/23/14 ) SGD USD Barclays Bank plc 1/23/14 ) SGD USD Deutsche Bank 1/23/14 ) 21 Currency Purchased Currency Sold Counterparty Settlement Date Unrealized Gain (Loss) SGD USD Deutsche Bank 1/23/14 ) SGD USD Deutsche Bank 1/23/14 ) USD SGD Barclays Bank plc 1/23/14 USD SGD Barclays Bank plc 1/23/14 ) USD SGD HSBC Holding plc 1/23/14 USD SGD Westpac Group 1/23/14 THB USD Westpac Group 1/23/14 ) USD THB Westpac Group 1/23/14 USD THB Westpac Group 1/23/14 TRY USD Barclays Bank plc 1/23/14 ) USD TRY Deutsche Bank 1/23/14 USD TRY Deutsche Bank 1/23/14 USD TWD Westpac Group 1/23/14 ) ZAR USD Deutsche Bank 1/23/14 ) ZAR USD HSBC Holding plc 1/23/14 ) USD ZAR Deutsche Bank 1/23/14 USD ZAR Deutsche Bank 1/23/14 USD ZAR Deutsche Bank 1/23/14 82 ) Futures Contracts Contracts Sold Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 2 Euro-Bund 10-Year Bonds March 2014 16 U.S. Treasury 10-Year Notes March 2014 4 U.S. Treasury Long Bonds March 2014 1 U.S. Treasury Ultra Long Bonds March 2014 22 Notes to Schedule of Investments AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso COP Colombian Peso CZK Czech Koruna DKK Danish Krone EUR Euro FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GBP British Pound GNMA Government National Mortgage Association GO General Obligation IDR Indonesian Rupiah ILS Israeli Shekel INR Indian Rupee JPY Japanese Yen KRW South Korea Won MTN Medium Term Note MXN Mexican Peso MYR Malaysian Ringgit NOK Norwegian Krone NZD New Zealand Dollar PEN Peruvian Nuevo Sol PHP Philippine Peso PLN Polish Zloty RUB Russian Ruble SEK Swedish Krona SEQ Sequential Payer SGD Singapore Dollar THB Thai Baht TRY Turkish Lira TWD Taiwanese Dollar USD United States Dollar VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. ZAR South African Rand † Category is less than 0.05% of total net assets. Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional investors. The aggregate value of these securities at the period end was $1,733,768, which represented 5.7% of total net assets. Final maturity date indicated, unless otherwise noted. Forward commitment. Settlement date is indicated. Security, or a portion thereof, has been pledged at the custodian bank or with a broker for margin requirements on futures contracts. At the period end, the aggregate value of securities pledged was $54,567. See Notes to Financial Statements. 23 Statement of Assets and Liabilities DECEMBER 31, 2013 (UNAUDITED) Assets Investment securities, at value (cost of $31,177,646) Foreign currency holdings, at value (cost of $159,497) Receivable for investments sold Receivable for capital shares sold Receivable for variation margin on futures contracts Unrealized gain on forward foreign currency exchange contracts Interest receivable Liabilities Disbursements in excess of demand deposit cash Payable for investments purchased Payable for capital shares redeemed Payable for variation margin on futures contracts Unrealized loss on forward foreign currency exchange contracts Accrued management fees Distribution and service fees payable Net Assets Net Assets Consist of: Capital paid in Distributions in excess of net investment income ) Accumulated net realized loss ) Net unrealized depreciation ) Net assets Shares outstanding Net asset value per share Investor Class Institutional Class 813,427 A Class 727,391 $9.58* C Class 289,071 R Class 287,269 R6 Class $25,084 2,616 * Maximum offering price $10.03 (net asset value divided by 0.955). See Notes to Financial Statements. 24 Statement of Operations FOR THE SIX MONTHS ENDED DECEMBER 31, 2013 (UNAUDITED) Investment Income (Loss) Income: Interest Expenses: Management fees Distribution and service fees: A Class C Class R Class Trustees’ fees and expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions ) Futures contract transactions Foreign currency transactions ) Change in net unrealized appreciation (depreciation) on: Investments Futures contracts Translation of assets and liabilities in foreign currencies ) Net realized and unrealized gain (loss) ) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 25 Statement of Changes in Net Assets SIX MONTHS ENDED DECEMBER 31, 2013 (UNAUDITED) AND YEAR ENDED JUNE 30, 2013 Increase (Decrease) in Net Assets December 31, 2013 June 30, 2013 Operations Net investment income (loss) $ $ Net realized gain (loss) ) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) ) Institutional Class ) ) A Class ) ) C Class ) ) R Class ) ) R6 Class ) — From net realized gains: Investor Class ) ) Institutional Class ) ) A Class ) ) C Class ) ) R Class ) ) R6 Class ) — Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period End of period $ $ Undistributed (distributions in excess of) net investment income $ ) $ See Notes to Financial Statements. 26 Notes to Financial Statements DECEMBER 31, 2013 (UNAUDITED) 1. Organization American Century International Bond Funds (the trust) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Massachusetts business trust. Global Bond Fund (the fund) is one fund in a series issued by the trust. The fund is nondiversified as defined under the 1940 Act. The fund’s investment objective is to seek long-term total return. The fund offers the Investor Class, the Institutional Class, the A Class, the C Class, the R Class and the R6 Class. The A Class may incur an initial sales charge. The A Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. The Institutional Class and R6 Class shareholders do not require the same level of shareholder and administrative services from American Century Investment Management, Inc. (ACIM) (the investment advisor) as shareholders of other classes. In addition, financial intermediaries do not receive any service, distribution or administrative fees for the R6 Class. As a result, the Institutional Class and R6 Class are charged lower unified management fees. Sale of the R6 Class commenced on July 26, 2013. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share at the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. The Board of Trustees has adopted valuation policies and procedures to guide the investment advisor in the fund’s investment valuation process and to provide methodologies for the oversight of the fund’s pricing function. Fixed income securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Fixed income securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors: trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, trade data or market information on comparable securities, and other relevant security specific information. Fixed income securities initially expressed in local currencies are translated into U.S. dollars at the mean of the appropriate currency exchange rate at the close of the NYSE as provided by an independent pricing service. Open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost, which approximates fair value. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Forward foreign currency exchange contracts are valued at the mean of the appropriate forward exchange rate at the close of the NYSE as provided by an independent pricing service. Investments initially expressed in local currencies are translated into U.S. dollars at the mean of the appropriate currency exchange rate at the close of the NYSE as provided by an independent pricing service. If the fund determines that the market price for an investment is not readily available or the valuation methods mentioned above do not reflect an investment’s fair value, such investment is valued as determined in good faith by the Board of Trustees or its delegate, 27 in accordance with policies and procedures adopted by the Board of Trustees. In its determination of fair value, the fund may review several factors including, but not limited to, market information regarding the specific investment or comparable investments and correlation with other investment types, futures indices or general market indicators. Circumstances that may cause the fund to use these procedures to value an investment include, but are not limited to: an investment has been declared in default or is distressed; trading in a security has been suspended during the trading day or a security is not actively trading on its principal exchange; prices received from a regular pricing source are deemed unreliable; or there is a foreign market holiday and no trading occurred. The fund monitors for significant events occurring after the close of an investment’s primary exchange but before the fund’s net asset value per share is determined. Significant events may include, but are not limited to: corporate announcements and transactions; governmental action and political unrest that could impact a specific investment or an investment sector; or armed conflicts, natural disasters and similar events that could affect investments in a specific country or region. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Interest income is recorded on the accrual basis and includes paydown gain (loss) and accretion of discounts and amortization of premiums. Inflation adjustments related to inflation-linked debt securities are reflected as interest income. Foreign Currency Translations — All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Net realized and unrealized foreign currency exchange gains or losses related to investment securities are a component of net realized gain (loss) on investment transactions and change in net unrealized appreciation (depreciation) on investments, respectively. Forward Commitments — The fund may engage in securities transactions on a forward commitment basis. In these transactions, the securities’ prices and yields are fixed on the date of the commitment. The fund may sell a to-be-announced (TBA) security and at the same time make a commitment to purchase the same security at a future date at a specified price. Conversely, the fund may purchase a TBA security and at the same time make a commitment to sell the same security at a future date at a specified price. These types of transactions are known as “TBA roll” transactions and are accounted for as purchases and sales. The fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet the purchase price. Repurchase Agreements — The fund may enter into repurchase agreements with institutions that ACIM has determined are creditworthy pursuant to criteria adopted by the Board of Trustees. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account — Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Segregated Assets — In accordance with the 1940 Act, the fund segregates assets on its books and records to cover certain types of investments, including, but not limited to, futures contracts, forward commitments, when-issued securities, swap agreements and 28 certain forward foreign currency exchange contracts. ACIM monitors, on a daily basis, the securities segregated to ensure the fund designates a sufficient amount of liquid assets, marked-to-market daily. The fund may also receive assets or be required to pledge assets at the custodian bank or with a broker for margin requirements on futures contracts and swap agreements. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. Accordingly, no provision has been made for income taxes. The fund files U.S. federal, state, local and non-U.S. tax returns as applicable. The fund’s tax returns are subject to examination by the relevant taxing authority until expiration of the applicable statute of limitations, which is generally three years from the date of filing but can be longer in certain jurisdictions. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income, if any, are generally declared and paid quarterly, but may be paid less frequently. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications — Under the trust’s organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The trust has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The annual management fee is 0.95% for the Investor Class, A Class, C Class and R Class, 0.75% for the Institutional Class and 0.70% for the R6 Class. Distribution and Service Fees — The Board of Trustees has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, C Class and R Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the C Class will pay ACIS an annual distribution and service fee of 1.00%, of which 0.25% is paid for individual shareholder services and 0.75% is paid for distribution services. The plans provide that the R Class will pay ACIS an annual distribution and service fee of 0.50%. The fees are computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the six months ended December 31, 2013 are detailed in the Statement of Operations. 29 Related Parties — Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc. (ACC). The trust’s investment advisor, ACIM, the trust’s distributor, ACIS, and the trust’s transfer agent, American Century Services, LLC, are wholly owned, directly or indirectly, by ACC. ACIM owns 92% of the shares of the fund. Related parties do not invest in the fund for the purpose of exercising management or control. 4. Investment Transactions Purchases of investment securities, excluding short-term investments, for the six months ended December 31, 2013 totaled $11,525,385, of which $3,034,322 represented U.S. Treasury and Government Agency obligations. Sales of investment securities, excluding short-term investments, for the six months ended December 31, 2013 totaled $9,978,972, of which $4,676,135 represented U.S. Treasury and Government Agency obligations. 5. Capital Share Transactions Transactions in shares of the fund were as follows (unlimited number of shares authorized): Six months ended December 31, 2013 Year ended June 30, 2013 Shares Amount Shares Amount Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Issued in reinvestment of distributions A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions Redeemed ) R Class Issued in reinvestment of distributions R6 Class N/A Sold Issued in reinvestment of distributions Net increase (decrease) July 26, 2013 (commencement of sale) through December 31, 2013 for the R6 Class. 30 6. Fair Value Measurements The fund’s investments valuation process is based on several considerations and may use multiple inputs to determine the fair value of the investments held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels. • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical investments. • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for comparable investments, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.). These inputs also consist of quoted prices for identical investments initially expressed in local currencies that are adjusted through translation into U.S. dollars. • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Assets Investment Securities Sovereign Governments and Agencies — $15,332,717 — Corporate Bonds — 8,423,890 — U.S. Government Agency Mortgage-Backed Securities — 3,345,273 — Collateralized Mortgage Obligations — 1,606,699 — Commercial Mortgage-Backed Securities — 731,579 — Municipal Securities — 692,509 — U.S. Government Agency Securities — 179,806 — U.S Treasury Securities — 159,973 — — $30,472,446 — Other Financial Instruments Futures Contracts $40,371 $6,886 — Forward Foreign Currency Exchange Contracts — 318,801 — $40,371 $325,687 — Liabilities Other Financial Instruments Forward Foreign Currency Exchange Contracts — ) — 31 7. Derivative Instruments Foreign Currency Risk — The fund is subject to foreign currency exchange rate risk in the normal course of pursuing its investment objectives. The value of foreign investments held by a fund may be significantly affected by changes in foreign currency exchange rates. The dollar value of a foreign security generally decreases when the value of the dollar rises against the foreign currency in which the security is denominated and tends to increase when the value of the dollar declines against such foreign currency. A fund may enter into forward foreign currency exchange contracts to reduce a fund’s exposure to foreign currency exchange rate fluctuations or to gain exposure to the fluctuations in the value of foreign currencies. The net U.S. dollar value of foreign currency underlying all contractual commitments held by a fund and the resulting unrealized appreciation or depreciation are determined daily. Realized gain or loss is recorded upon the termination of the contract. Net realized and unrealized gains or losses occurring during the holding period of forward foreign currency exchange contracts are a component of net realized gain (loss) on foreign currency transactions and change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. A fund bears the risk of an unfavorable change in the foreign currency exchange rate underlying the forward contract. Additionally, losses, up to the fair value, may arise if the counterparties do not perform under the contract terms. The foreign currency risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. Interest Rate Risk — The fund is subject to interest rate risk in the normal course of pursuing its investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The interest rate risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. Value of Derivative Instruments as of December 31, 2013 Asset Derivatives Liability Derivatives Type of Risk Exposure Location on Statement of Assets and Liabilities Value Location on Statement of Assets and Liabilities Value Foreign Currency Risk Unrealized gain on forward foreign currency exchange contracts Unrealized loss on forward foreign currency exchange contracts Interest Rate Risk Receivable for variation margin on futures contracts* 5,437 Payable for variation margin on futures contracts* 596 * Included in the unrealized gain (loss) on futures contracts as reported in the Schedule of Investments. 32 Effect of Derivative Instruments on the Statement of Operations for the Six Months Ended December 31, 2013 Net Realized Gain (Loss) Change in Net Unrealized Appreciation (Depreciation) Type of Risk Exposure Location on Statement of Operations Value Location on Statement of Operations Value Foreign Currency Risk Net realized gain (loss) on foreign currency transactions Change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies Interest Rate Risk Net realized gain (loss) on futures contract transactions 21,411 Change in net unrealized appreciation (depreciation) on futures contracts 23,924 Counterparty Risk — The fund is subject to counterparty risk, or the risk that an institution will fail to perform its obligations to the fund. The investment advisor attempts to minimize counterparty risk prior to entering into transactions by performing extensive reviews of the creditworthiness of all potential counterparties. The fund may also enter into agreements that provide provisions for legally enforceable master netting arrangements to manage the credit risk between counterparties related to forward foreign currency exchange contracts and/or swap agreements. A master netting arrangement provides for the net settlement of multiple contracts with a single counterparty through a single payment in the event of default or termination of any one contract. To mitigate counterparty risk, the fund may receive assets or be required to pledge assets at the custodian bank or with a broker as designated under prescribed collateral provisions. The fund does not offset assets and liabilities subject to master netting arrangements on the Statement of Assets and Liabilities for financial reporting purposes. The fund’s asset derivatives and liability derivatives that are subject to legally enforceable offsetting arrangements as of period end were as follows: Counterparty Gross Amount on Statement of Assets and Liabilities Amount Eligible for Offset Collateral Net Exposure* Assets Barclays Bank plc ) — — Deutsche Bank ) — — HSBC Holding plc ) — — UBS AG ) — — Westpac Group ) — ) — Liabilities Barclays Bank plc ) — Deutsche Bank ) — HSBC Holding plc ) — UBS AG ) — Westpac Group ) — — ) — * The net exposure represents the amount receivable from the counterparty or amount payable to the counterparty in the event of default or termination. 33 8. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. Investing in emerging markets may accentuate these risks. 9. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of December 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments ) The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. 34 Financial Highlights For a Share Outstanding Throughout the Years Ended June 30 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss ) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Investor Class $9.98 $9.58 0.68% 0.96% 1.51% 34% $9.98 1.34% 0.96% 1.31% 68% — — — 1.90% 0.96% 1.44% 29% Institutional Class $9.99 $9.59 0.72% 0.76% 1.71% 34% $9.99 1.53% 0.76% 1.51% 68% — — — 2.00% 0.76% 1.64% 29% A Class $9.97 $9.58 0.50% 1.21% 1.26% 34% — $9.97 1.11% 1.21% 1.06% 68% — — — 1.80% 1.21% 1.19% 29% C Class $9.93 $9.55 0.07% 1.96% 0.51% 34% — $9.93 0.32% 1.96% 0.31% 68% — — — 1.50% 1.96% 0.44% 29% 35 For a Share Outstanding Throughout the Years Ended June 30 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss ) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) R Class $9.95 $9.57 0.43% 1.46% 1.01% 34% — $9.95 0.78% 1.46% 0.81% 68% — — — 1.70% 1.46% 0.94% 29% R6 Class $9.59 0.35% 0.71% 1.78% 34% $25 Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges, if any. Total returns for periods less than one year are not annualized. Six months ended December 31, 2013 (unaudited). Annualized. January 31, 2012 (fund inception) through June 30, 2012. Per-share amount was less than $0.005. July 26, 2013 (commencement of sale) through December 31, 2013 (unaudited). Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the six months ended December 31, 2013. See Notes to Financial Statements. 36 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you don’t want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. For systematic withdrawals, your withholding election will remain in effect until revoked or changed by filing a new election. You have the right to revoke your election at any time. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you don’t have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld (or as otherwise required by state law). State taxes will be withheld from your distribution in accordance with the respective state rules. Distributions you receive from 403(b), 457 and qualified plans are subject to special tax and withholding rules. Your plan administrator or plan sponsor is required to provide you with a special tax notice explaining those rules at the time you request a distribution. If applicable, federal and/or state taxes may be withheld from your distribution amount. Proxy Voting Policies Descriptions of the principles and policies that the fund’s investment advisor uses in exercising the voting rights associated with the securities purchased and/or held by the fund are available without charge, upon request, by calling 1-800-345-2021 or visiting the “About Us” page of American Century Investments’ website at americancentury.com. A description of the policies is also available on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. 37 Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 38 Notes 39 Notes 40 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Relay Service for the Deaf American Century International Bond Funds Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2014 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-81054 1402 SEMIANNUAL REPORT DECEMBER 31, 2013 International Bond Fund Table of Contents President’s Letter 2 Performance 3 Fund Characteristics 4 Shareholder Fee Example 5 Schedule of Investments 7 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Notes to Financial Statements 16 Financial Highlights 23 Additional Information 26 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing this semiannual report for the six months ended December 31, 2013. It provides a macroeconomic and financial market overview (below), followed by fund performance, a schedule of fund investments, and other financial information. For additional commentary and updated information on fund performance, key factors that affected asset returns, and other insights regarding the investment markets, we encourage you to visit our website, americancentury.com. Stock Indices and Government Bond Yields Peaked at Year End Stock indices and government bond yields mostly climbed during the six-month period. Dominant themes included improving (though not robust) economic conditions, continued unprecedented levels of monetary stimulus by the world’s central banks, low inflation, and investor optimism. These factors translated into outperformance by riskier assets—such as small-cap growth stocks and high-yield corporate bonds—and underperformance for more conservative/defensive stock and bond sectors. In this environment, the S&P 500 Index advanced 16.31%, reaching an all-time high, and the 10-year U.S. Treasury bond returned –3.09% as its yield climbed to 3.03%. Stocks overcame—and U.S. Treasury bonds were temporarily bolstered by—volatility and uncertainty caused by the U.S. federal budget battle and temporary government shutdown. Other hurdles included the Treasury market’s “Taper Tantrum,” which pushed mortgage interest rates higher and tempered the U.S. housing market’s recovery. The housing and labor markets improved enough though to convince U.S. monetary policymakers to finally announce a reduction in their monthly bond-buying program. However, low inflation and other signs that the economy has not fully recovered kept the reduction modest and persuaded the policymakers to reaffirm plans to keep short-term interest rates low for an extended period. Looking ahead, there’s less uncertainty than a year ago about U.S. monetary policies, the U.S. fiscal picture, and global economic strength, but headwinds persist. Stocks should not be expected to duplicate 2013’s results, interest rates could normalize further, and economic growth and U.S. employment levels remain subpar compared with past recoveries. In this environment, we continue to believe in a disciplined, diversified, long-term investment approach, using professionally managed stock and bond portfolios—as appropriate—for meeting financial goals. We appreciate your continued trust in us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Performance Total Returns as of December 31, 2013 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years 10 years Since Inception Inception Date Investor Class BEGBX 2.61% -5.19% 2.20% 3.49% 5.50% 1/7/92 Barclays Global Treasury ex-U.S. Bond Index — 2.69% -4.88% 2.44% 4.15% 5.76%(2) — Institutional Class AIDIX 2.74% -5.00% 2.40% — 4.13% 8/2/04 A Class(3) No sales charge* With sales charge* AIBDX 2.53% -2.06% -5.42% -9.70% 1.95% 1.02% 3.23% 2.75% 3.90% 3.59% 10/27/98 C Class No sales charge* With sales charge* AIQCX 2.08% 1.08% -6.15% -6.15% 1.17% 1.17% — — 1.57% 1.57% 9/28/07 R Class AIBRX 2.38% -5.68% 1.69% — 2.08% 9/28/07 R6 Class AIDDX — 0.77%(1) 7/26/13 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 4.50% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Total returns for periods less than one year are not annualized. Since 12/31/91, the date nearest the Investor Class’s inception for which data are available. Prior to September 4, 2007, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. Total Annual Fund Operating Expenses Investor Class Institutional Class A Class C Class R Class R6 Class 0.80% 0.60% 1.05% 1.80% 1.30% 0.55% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. International investing involves special risks, such as political instability and currency fluctuations. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 3 Fund Characteristics DECEMBER 31, 2013 Portfolio at a Glance Average Duration (effective) 6.9 years Weighted Average Life 9.2 years Bond Holdings by Country % of net assets Japan 21.7% United Kingdom 18.6% France(1) 6.2% Germany(1) 5.5% Denmark 4.8% Finland(1) 4.7% Austria(1) 4.7% Canada 4.6% Belgium(1) 4.1% Netherlands(1) 3.3% Other Countries 13.0% Cash and Equivalents(2) 8.8% (1) These countries are members of the eurozone. (2) Includes temporary cash investments and other assets and liabilities. Types of Investments in Portfolio % of net assets Sovereign Governments and Agencies 83.3% Corporate Bonds 7.9% Temporary Cash Investments 6.9% Other Assets and Liabilities 1.9% 4 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from July 1, 2013 to December 31, 2013 (except as noted). Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 5 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 7/1/13 Ending Account Value 12/31/13 Expenses Paid During Period(1) 7/1/13 – 12/31/13 Annualized Expense Ratio(1) Actual Investor Class 0.81% Institutional Class 0.61% A Class 1.06% C Class 1.81% R Class 1.31% R6 Class $1,007.70(2) $2.45(3) 0.56% Hypothetical Investor Class 0.81% Institutional Class 0.61% A Class 1.06% C Class 1.81% R Class 1.31% R6 Class $1,022.38(4) $2.85(4) 0.56% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. Ending account value based on actual return from July 26, 2013 (commencement of sale) through December 31, 2013. Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 159, the number of days in the period from July 26, 2013 (commencement of sale) through December 31, 2013, divided by 365, to reflect the period. Had the class been available for the full period, the expenses paid during the period would have been higher. Ending account value and expenses paid during the period assumes the class had been available throughout the entire period and are calculated using the class’s annualized expense ratio listed in the table above. 6 Schedule of Investments DECEMBER 31, 2013 (UNAUDITED) Principal Amount Value Sovereign Governments and Agencies — 83.3% AUSTRALIA — 2.1% Australia Government Bond, 5.75%, 7/15/22 AUD Australia Government Bond, 5.50%, 4/21/23 AUD New South Wales Treasury Corp., 5.50%, 3/1/17 AUD AUSTRIA — 4.7% Austria Government Bond, 3.40%, 10/20/14 EUR Austria Government Bond, 4.35%, 3/15/19 EUR Austria Government Bond, 3.90%, 7/15/20 EUR Austria Government Bond, 3.40%, 11/22/22 EUR Austria Government Bond, 4.15%, 3/15/37 EUR BELGIUM — 4.1% Belgium Government Bond, 4.00%, 3/28/18 EUR Belgium Government Bond, 3.75%, 9/28/20 EUR Belgium Government Bond, 2.25%, 6/22/23 EUR Belgium Government Bond, 5.00%, 3/28/35 EUR Belgium Government Bond, 4.25%, 3/28/41 EUR CANADA — 4.6% Canadian Government Bond, 5.00%, 6/1/14 CAD Canadian Government Bond, 1.50%, 3/1/17 CAD Canadian Government Bond, 5.75%, 6/1/33 CAD Province of British Columbia, 3.25%, 12/18/21 CAD Province of Ontario Canada, 4.40%, 6/2/19 CAD CZECH — 0.4% Czech Republic Government Bond, 4.70%, 9/12/22 CZK DENMARK — 4.8% Denmark Government Bond, 4.00%, 11/15/17 DKK Denmark Government Bond, 4.00%, 11/15/19 DKK Denmark Government Bond, 7.00%, 11/10/24 DKK Denmark Government Bond, 4.50%, 11/15/39 DKK FINLAND — 4.7% Finland Government Bond, 3.875%, 9/15/17 EUR Finland Government Bond, 4.375%, 7/4/19 EUR Finland Government Bond, 1.625%, 9/15/22 EUR Finland Government Bond, 4.00%, 7/4/25 EUR Finland Government Bond, 2.625%, 7/4/42 EUR FRANCE — 4.7% France Government Bond OAT, 4.00%, 4/25/14 EUR France Government Bond OAT, 3.25%, 10/25/21 EUR France Government Bond OAT, 5.50%, 4/25/29 EUR 7 Principal Amount Value France Government Bond OAT, 4.75%, 4/25/35 EUR French Treasury Note BTAN, 2.25%, 2/25/16 EUR GERMANY — 4.5% Bundesrepublik Deutschland, 2.25%, 9/4/20 EUR Bundesrepublik Deutschland, 4.75%, 7/4/34 EUR Bundesrepublik Deutschland, 4.25%, 7/4/39 EUR Bundesrepublik Deutschland Bundesobligation Inflation Linked Bond, 0.75%, 4/15/18 EUR JAPAN — 21.7% Japan Government Five Year Bond, 0.30%, 9/20/18 JPY Japan Government Ten Year Bond, 1.20%, 6/20/15 JPY Japan Government Ten Year Bond, 1.00%, 12/20/21 JPY Japan Government Thirty Year Bond, 2.40%, 3/20/37 JPY Japan Government Thirty Year Bond, 2.00%, 9/20/41 JPY Japan Government Twenty Year Bond, 2.10%, 12/20/26 JPY NETHERLANDS — 2.1% Netherlands Government Bond, 3.50%, 7/15/20 EUR Netherlands Government Bond, 2.25%, 7/15/22 EUR Netherlands Government Bond, 3.75%, 1/15/42 EUR NEW ZEALAND — 0.6% New Zealand Government Bond, 5.00%, 3/15/19 NZD NORWAY — 2.6% Norway Government Bond, 4.25%, 5/19/17 NOK Norway Government Bond, 3.75%, 5/25/21 NOK SINGAPORE — 0.8% Singapore Government Bond, 2.375%, 4/1/17 SGD Singapore Government Bond, 3.125%, 9/1/22 SGD SWEDEN — 2.3% Sweden Government Bond, 6.75%, 5/5/14 SEK Sweden Government Bond, 4.25%, 3/12/19 SEK Sweden Government Bond, 3.50%, 6/1/22 SEK SWITZERLAND — 0.8% Switzerland Government Bond, 2.00%, 4/28/21 CHF Switzerland Government Bond, 2.50%, 3/8/36 CHF UNITED KINGDOM — 17.8% United Kingdom Gilt, 4.00%, 9/7/16 GBP United Kingdom Gilt, 4.50%, 3/7/19 GBP United Kingdom Gilt, 3.75%, 9/7/21 GBP United Kingdom Gilt, 6.00%, 12/7/28 GBP United Kingdom Gilt, 4.25%, 3/7/36 GBP United Kingdom Gilt, 4.50%, 12/7/42 GBP United Kingdom Gilt, 4.25%, 12/7/55 GBP TOTAL SOVEREIGN GOVERNMENTS AND AGENCIES (Cost $926,065,680) 8 Principal Amount Value Corporate Bonds — 7.9% FRANCE — 1.5% Cie de Financement Foncier, MTN, 4.50%, 5/16/18 (Secured) EUR Cie de Financement Foncier, MTN, 4.375%, 4/25/19 (Secured) EUR GERMANY — 1.0% KFW, 3.875%, 1/21/19 EUR KFW, MTN, 4.625%, 1/4/23 EUR IRELAND — 0.7% GE Capital European Funding, MTN, 5.375%, 1/23/20 EUR MULTI-NATIONAL — 2.7% European Investment Bank, 2.50%, 7/15/15 EUR European Investment Bank, MTN, 3.625%, 1/15/21 EUR International Bank for Reconstruction & Development, MTN, 3.875%, 5/20/19 EUR NETHERLANDS — 1.2% Allianz Finance II BV, MTN, 4.75%, 7/22/19 EUR Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, MTN, 4.375%, 6/7/21 EUR UNITED KINGDOM — 0.8% Abbey National Treasury Services plc, MTN, 5.125%, 4/14/22 (Secured) GBP Co-Operative Bank plc, 4.75%, 11/11/21 (Secured) GBP TOTAL CORPORATE BONDS (Cost $80,667,152) Shares/ Principal Amount Value Temporary Cash Investments — 6.9% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 2.625%, 12/31/14, valued at $12,752,089), in a joint trading account at 0.00%, dated 12/31/13, due 1/2/14 (Delivery value $12,505,622) $ 12,505,622 Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 0.25%, 9/15/15, valued at $15,309,834), in a joint trading account at 0.00%, dated 12/31/13, due 1/2/14 (Delivery value $15,006,747) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 0.00%, 3/6/14, valued at $5,611,915), in a joint trading account at 0.00%, dated 12/31/13, due 1/2/14 (Delivery value $5,502,474) SSgA U.S. Government Money Market Fund U.S. Treasury Bills 0.13%, 1/9/14 TOTAL TEMPORARY CASH INVESTMENTS (Cost $77,735,961) TOTAL INVESTMENT SECURITIES — 98.1% (Cost $1,084,468,793) OTHER ASSETS AND LIABILITIES — 1.9% TOTAL NET ASSETS — 100.0% 9 Forward Foreign Currency Exchange Contracts Currency Purchased Currency Sold Counterparty Settlement Date Unrealized Gain (Loss) AUD USD Deutsche Bank 1/23/14 ) AUD USD Westpac Group 1/23/14 ) AUD USD Westpac Group 1/23/14 AUD USD Westpac Group 1/23/14 ) USD AUD Barclays Bank plc 1/23/14 USD AUD Westpac Group 1/23/14 CAD USD Barclays Bank plc 1/23/14 CAD USD Deutsche Bank 1/23/14 ) USD CAD Deutsche Bank 1/23/14 USD CAD Deutsche Bank 1/23/14 USD CAD Deutsche Bank 1/23/14 ) USD CAD Deutsche Bank 1/23/14 ) USD CAD Deutsche Bank 1/23/14 USD CAD HSBC Holdings plc 1/23/14 USD CAD HSBC Holdings plc 1/23/14 CHF USD Barclays Bank plc 1/23/14 ) CHF USD Deutsche Bank 1/23/14 ) CHF USD Deutsche Bank 1/23/14 ) CHF USD UBS AG 1/23/14 USD CHF Barclays Bank plc 1/23/14 ) USD CHF Deutsche Bank 1/23/14 ) USD CHF Deutsche Bank 1/23/14 CZK USD Deutsche Bank 1/23/14 CZK USD Deutsche Bank 1/23/14 USD CZK UBS AG 1/23/14 ) DKK USD Barclays Bank plc 1/23/14 DKK USD Barclays Bank plc 1/23/14 DKK USD UBS AG 1/23/14 USD DKK Barclays Bank plc 1/23/14 ) USD DKK Barclays Bank plc 1/23/14 ) USD DKK UBS AG 1/23/14 ) EUR USD Barclays Bank plc 1/23/14 EUR USD Barclays Bank plc 1/23/14 EUR USD Barclays Bank plc 1/23/14 EUR USD Barclays Bank plc 1/23/14 ) EUR USD Barclays Bank plc 1/23/14 EUR USD Barclays Bank plc 1/23/14 EUR USD Deutsche Bank 1/23/14 USD EUR Barclays Bank plc 1/23/14 ) USD EUR Barclays Bank plc 1/23/14 ) USD EUR Barclays Bank plc 1/23/14 ) USD EUR Barclays Bank plc 1/23/14 ) USD EUR Barclays Bank plc 1/23/14 USD EUR Deutsche Bank 1/23/14 ) USD EUR HSBC Holdings plc 1/23/14 ) GBP USD Barclays Bank plc 1/23/14 GBP USD Barclays Bank plc 1/23/14 10 Currency Purchased Currency Sold Counterparty Settlement Date Unrealized Gain (Loss) GBP USD Barclays Bank plc 1/23/14 $ 27,931 GBP USD Deutsche Bank 1/23/14 GBP USD Deutsche Bank 1/23/14 GBP USD UBS AG 1/23/14 GBP USD UBS AG 1/23/14 USD GBP Barclays Bank plc 1/23/14 ) USD GBP Barclays Bank plc 1/23/14 ) USD GBP Deutsche Bank 1/23/14 ) USD GBP HSBC Holdings plc 1/23/14 ) USD GBP HSBC Holdings plc 1/23/14 ) USD GBP HSBC Holdings plc 1/23/14 ) USD GBP UBS AG 1/23/14 ) HKD USD Westpac Group 1/23/14 ) JPY USD Barclays Bank plc 1/23/14 ) JPY USD Barclays Bank plc 1/23/14 ) JPY USD Barclays Bank plc 1/23/14 ) JPY USD Barclays Bank plc 1/23/14 ) JPY USD Deutsche Bank 1/23/14 ) JPY USD HSBC Holdings plc 1/23/14 ) JPY USD Westpac Group 1/23/14 ) USD JPY Barclays Bank plc 1/23/14 USD JPY Barclays Bank plc 1/23/14 USD JPY Barclays Bank plc 1/23/14 USD JPY Barclays Bank plc 1/23/14 USD JPY Deutsche Bank 1/23/14 USD JPY Westpac Group 1/23/14 USD JPY Westpac Group 1/23/14 KRW USD Westpac Group 1/23/14 KRW USD Westpac Group 1/23/14 KRW USD Westpac Group 1/23/14 KRW USD Westpac Group 1/23/14 KRW USD Westpac Group 1/23/14 USD KRW Westpac Group 1/23/14 ) USD KRW Westpac Group 1/23/14 ) USD KRW Westpac Group 1/23/14 ) USD KRW Westpac Group 1/23/14 NOK USD Deutsche Bank 1/23/14 NOK USD Deutsche Bank 1/23/14 NOK USD UBS AG 1/23/14 USD NOK Deutsche Bank 1/23/14 ) USD NOK Deutsche Bank 1/23/14 ) USD NOK Deutsche Bank 1/23/14 ) USD NOK UBS AG 1/23/14 ) NZD USD Barclays Bank plc 1/23/14 ) NZD USD Westpac Group 1/23/14 ) NZD USD Westpac Group 1/23/14 ) USD NZD Westpac Group 1/23/14 ) USD NZD Westpac Group 1/23/14 ) 11 Currency Purchased Currency Sold Counterparty Settlement Date Unrealized Gain (Loss) SEK USD Deutsche Bank 1/23/14 SEK USD Deutsche Bank 1/23/14 USD SEK Deutsche Bank 1/23/14 ) USD SEK Deutsche Bank 1/23/14 ) USD SEK UBS AG 1/23/14 ) SGD USD Barclays Bank plc 1/23/14 ) SGD USD Deutsche Bank 1/23/14 ) SGD USD Deutsche Bank 1/23/14 ) SGD USD Deutsche Bank 1/23/14 ) SGD USD HSBC Holdings plc 1/23/14 ) USD SGD Barclays Bank plc 1/23/14 USD SGD Barclays Bank plc 1/23/14 USD SGD Barclays Bank plc 1/23/14 USD SGD Westpac Group 1/23/14 TWD USD Westpac Group 1/23/14 ) TWD USD Westpac Group 1/23/14 ) USD TWD Westpac Group 1/23/14 USD TWD Westpac Group 1/23/14 USD TWD Westpac Group 1/23/14 USD TWD Westpac Group 1/23/14 ) Futures Contracts Contracts Sold Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) U.S. Treasury 10-Year Notes March 2014 76 U.S. Treasury Long Bonds March 2014 Notes to Schedule of Investments AUD Australian Dollar KRW South Korea Won CAD Canadian Dollar MTN Medium Term Note CHF Swiss Franc NOK Norwegian Krone CZK Czech Koruna NZD New Zealand Dollar DKK Danish Krone SEK Swedish Krona EUR Euro SGD Singapore Dollar GBP British Pound TWD Taiwanese Dollar HKD Hong Kong Dollar USD United States Dollar JPY Japanese Yen Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional investors. The aggregate value of these securities at the period end was $170,716,068, which represented 15.2% of total net assets. None of these securities were considered illiquid. Security, or a portion thereof, has been pledged at the custodian bank or with a broker for margin requirements on futures contracts. At the period end, the aggregate value of securities pledged was $724,999. The rate indicated is the yield to maturity at purchase. See Notes to Financial Statements. 12 Statement of Assets and Liabilities DECEMBER 31, 2013 (UNAUDITED) Assets Investment securities, at value (cost of $1,084,468,793) Foreign currency holdings, at value (cost of $10,955,680) Receivable for capital shares sold Receivable for variation margin on futures contracts Unrealized gain on forward foreign currency exchange contracts Interest receivable Liabilities Payable for capital shares redeemed Unrealized loss on forward foreign currency exchange contracts Accrued management fees Distribution and service fees payable Net Assets Net Assets Consist of: Capital paid in Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets Shares outstanding Net asset value per share Investor Class Institutional Class A Class $13.78* C Class R Class R6 Class * Maximum offering price $14.43 (net asset value divided by 0.955). See Notes to Financial Statements. 13 Statement of Operations FOR THE SIX MONTHS ENDED DECEMBER 31, 2013 (UNAUDITED) Investment Income (Loss) Income: Interest Expenses: Management fees Distribution and service fees: A Class C Class R Class Trustees’ fees and expenses Other expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Futures contract transactions ) Foreign currency transactions Change in net unrealized appreciation (depreciation) on: Investments Futures contracts Translation of assets and liabilities in foreign currencies ) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 14 Statement of Changes in Net Assets SIX MONTHS ENDED DECEMBER 31, 2013 (UNAUDITED) AND YEAR ENDED JUNE 30, 2013 Increase (Decrease) in Net Assets December 31, 2013 June 30, 2013 Operations Net investment income (loss) Net realized gain (loss) ) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders From net investment income: Investor Class ) ) Institutional Class ) ) A Class — ) C Class — ) R Class — ) R6 Class ) — Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions ) ) Net increase (decrease) in net assets ) Net Assets Beginning of period End of period Undistributed (distributions in excess of) net investment income ) See Notes to Financial Statements. 15 Notes to Financial Statements DECEMBER 31, 2013 (UNAUDITED) 1. Organization American Century International Bond Funds (the trust) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Massachusetts business trust. International Bond Fund (the fund) is one fund in a series issued by the trust. The fund is nondiversified as defined under the 1940 Act. The fund’s investment objective is to seek high total return by investing in high-quality, non-dollar-denominated government and corporate debt securities outside the United States. The fund offers the Investor Class, the Institutional Class, the A Class, the C Class, the R Class and the R6 Class. The A Class may incur an initial sales charge. The A Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. The Institutional Class and R6 Class shareholders do not require the same level of shareholder and administrative services from American Century Investment Management, Inc. (ACIM) (the investment advisor) as shareholders of other classes. In addition, financial intermediaries do not receive any service, distribution or administrative fees for the R6 Class. As a result, the Institutional Class and R6 Class are charged lower unified management fees. Sale of the R6 Class commenced on July 26, 2013. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share at the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. The Board of Trustees has adopted valuation policies and procedures to guide the investment advisor in the fund’s investment valuation process and to provide methodologies for the oversight of the fund’s pricing function. Fixed income securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Fixed income securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors: trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, trade data or market information on comparable securities, and other relevant security specific information. Fixed income securities initially expressed in local currencies are translated into U.S. dollars at the mean of the appropriate currency exchange rate at the close of the NYSE as provided by an independent pricing service. Open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost, which approximates fair value. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Forward foreign currency exchange contracts are valued at the mean of the appropriate forward exchange rate at the close of the NYSE as provided by an independent pricing service. If the fund determines that the market price for an investment is not readily available or the valuation methods mentioned above do not reflect an investment’s fair value, such investment is valued as determined in good faith by the Board of Trustees or its delegate, in accordance with policies and procedures adopted by the Board of Trustees. In its determination of fair value, the fund may review several factors including, but not limited 16 to, market information regarding the specific investment or comparable investments and correlation with other investment types, futures indices or general market indicators. Circumstances that may cause the fund to use these procedures to value an investment include, but are not limited to: an investment has been declared in default or is distressed; trading in a security has been suspended during the trading day or a security is not actively trading on its principal exchange; prices received from a regular pricing source are deemed unreliable; or there is a foreign market holiday and no trading occurred. The fund monitors for significant events occurring after the close of an investment’s primary exchange but before the fund’s net asset value per share is determined. Significant events may include, but are not limited to: corporate announcements and transactions; governmental action and political unrest that could impact a specific investment or an investment sector; or armed conflicts, natural disasters and similar events that could affect investments in a specific country or region. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Inflation adjustments related to inflation-linked debt securities are reflected as interest income. Foreign Currency Translations — All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Net realized and unrealized foreign currency exchange gains or losses related to investment securities are a component of net realized gain (loss) on investment transactions and change in net unrealized appreciation (depreciation) on investments, respectively. Repurchase Agreements — The fund may enter into repurchase agreements with institutions that ACIM has determined are creditworthy pursuant to criteria adopted by the Board of Trustees. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account — Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Segregated Assets — In accordance with the 1940 Act, the fund segregates assets on its books and records to cover certain types of investments, including, but not limited to, futures contracts, forward commitments, when-issued securities, swap agreements and certain forward foreign currency exchange contracts. ACIM monitors, on a daily basis, the securities segregated to ensure the fund designates a sufficient amount of liquid assets, marked-to-market daily. The fund may also receive assets or be required to pledge assets at the custodian bank or with a broker for margin requirements on futures contracts and swap agreements. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. Accordingly, no provision has been made for income taxes. The fund files U.S. federal, state, local and non-U.S. tax returns as applicable. The fund’s tax returns are subject to examination by the relevant taxing authority until expiration of the applicable statute of limitations, which is generally three years from the date of filing but can be longer in certain jurisdictions. At 17 this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income, if any, are generally declared and paid quarterly, but may be paid less frequently. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications — Under the trust’s organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The trust has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the fund and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.4925% to 0.6100%. The rates for the Complex Fee range from 0.2500% to 0.3100% for the Investor Class, A Class, C Class and R Class. The rates for the Complex Fee range from 0.0500% to 0.1100% for the Institutional Class and 0.0000% to 0.0600% for the R6 Class. The effective annual management fee for each class for the period ended December 31, 2013 was 0.80% for the Investor Class, A Class, C Class and R Class and 0.60% for the Institutional Class and 0.55% for the R6 Class. Distribution and Service Fees — The Board of Trustees has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, C Class and R Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the C Class will pay ACIS an annual distribution and service fee of 1.00%, of which 0.25% is paid for individual shareholder services and 0.75% is paid for distribution services. The plans provide that the R Class will pay ACIS an annual distribution and service fee of 0.50%. The fees are computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the six months ended December 31, 2013 are detailed in the Statement of Operations. Related Parties — Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc. (ACC). The trust’s investment advisor, ACIM, the trust’s distributor, ACIS, and the trust’s transfer agent, American Century Services, LLC, are wholly owned, directly or indirectly, by ACC. Various funds issued by American Century Asset Allocation Portfolios, Inc. and American Century Strategic Asset Allocations, Inc. own, in aggregate, 40% of the shares of the fund. Related parties do not invest in the fund for the purpose of exercising management or control. 18 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the six months ended December 31, 2013 were $216,836,999 and $244,630,514, respectively. 5. Capital Share Transactions Transactions in shares of the fund were as follows (unlimited number of shares authorized): Six months ended December 31, 2013 Year ended June 30, 2013 Shares Amount Shares Amount Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions — — Redeemed ) C Class Sold Issued in reinvestment of distributions — — Redeemed ) R Class Sold Issued in reinvestment of distributions — — Redeemed ) R6 Class N/A Sold Issued in reinvestment of distributions Redeemed ) ) Net increase (decrease) July 26, 2013 (commencement of sale) through December 31, 2013 for the R6 Class. 19 6. Fair Value Measurements The fund’s investments valuation process is based on several considerations and may use multiple inputs to determine the fair value of the investments held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels. • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical investments. • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for comparable investments, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.). These inputs also consist of quoted prices for identical investments initially expressed in local currencies that are adjusted through translation into U.S. dollars. • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Assets Investment Securities Sovereign Governments and Agencies — $ 932,646,780 — Corporate Bonds — 88,472,807 — Temporary Cash Investments $43,971,132 33,764,842 — $43,971,132 $1,054,884,429 — Other Financial Instruments Futures Contracts $710,362 — — Forward Foreign Currency Exchange Contracts — $4,466,422 — $710,362 $4,466,422 — Liabilities Other Financial Instruments Forward Foreign Currency Exchange Contracts — ) — 7. Derivative Instruments Foreign Currency Risk — The fund is subject to foreign currency exchange rate risk in the normal course of pursuing its investment objectives. The value of foreign investments held by a fund may be significantly affected by changes in foreign currency exchange rates. The dollar value of a foreign security generally decreases when the value of the dollar rises against the foreign currency in which the security is denominated and tends to increase when the value of the dollar declines against such foreign currency. A fund may enter into forward foreign currency exchange contracts to reduce a fund’s exposure to foreign currency exchange rate fluctuations or to gain exposure to the fluctuations in the value of foreign currencies. The net U.S. dollar value of foreign currency underlying all contractual commitments held by a fund and the resulting unrealized appreciation or depreciation are determined daily. Realized gain or loss is recorded upon the termination of the contract. Net realized and unrealized gains or losses occurring during the holding period of forward foreign currency exchange contracts are a component of net realized gain (loss) on foreign currency transactions and change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. 20 A fund bears the risk of an unfavorable change in the foreign currency exchange rate underlying the forward contract. Additionally, losses, up to the fair value, may arise if the counterparties do not perform under the contract terms. The foreign currency risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. Interest Rate Risk — The fund is subject to interest rate risk in the normal course of pursuing its investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The interest rate risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. Value of Derivative Instruments as of December 31, 2013 Asset Derivatives Liability Derivatives Type of Risk Exposure Location on Statement of Assets and Liabilities Value Location on Statement of Assets and Liabilities Value Foreign Currency Risk Unrealized gain on forward foreign currency exchange contracts Unrealized loss on forward foreign currency exchange contracts Interest Rate Risk Receivable for variation margin on futures contracts* 81,859 Payable for variation margin on futures contracts* — * Included in the unrealized gain (loss) on futures contracts as reported in the Schedule of Investments. Effect of Derivative Instruments on the Statement of Operations for the Six Months Ended December 31, 2013 Net Realized Gain (Loss) Change in Net Unrealized Appreciation (Depreciation) Type of Risk Exposure Location on Statement of Operations Value Location on Statement of Operations Value Foreign Currency Risk Net realized gain (loss) on foreign currency transactions Change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies Interest Rate Risk Net realized gain (loss) on futures contract transactions (340,081) Change in net unrealized appreciation (depreciation) on futures contracts 21 8. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. 9. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of December 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments $ 47,270,174 Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ 13,997,425 The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. As of June 30, 2013, the fund had accumulated short-term capital losses of $(4,388,251), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. The capital loss carryovers may be carried forward for an unlimited period. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. As of June 30, 2013, the fund had late-year ordinary loss deferrals of $(484,852), which represent certain qualified losses that the fund has elected to treat as having been incurred in the following fiscal year for federal income tax purposes. 22 Financial Highlights For a Share Outstanding Throughout the Years Ended June 30 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss ) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Investor Class — 2.61% 0.81% 1.30% 21% — (4.55)% 0.80% 1.35% 21% — 0.36% 0.81% 1.68% 50% 14.07% 0.81% 2.19% 44% — (2.39)% 0.82% 2.44% 64% — 0.16% 0.83% 3.05% 64% Institutional Class — 2.74% 0.61% 1.50% 21% — (4.36)% 0.60% 1.55% 21% — 0.49% 0.61% 1.88% 50% 14.29% 0.61% 2.39% 44% — (2.19)% 0.62% 2.64% 64% 0.34% 0.63% 3.25% 64% 23 For a Share Outstanding Throughout the Years Ended June 30 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss ) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) A Class — — — 2.53% 1.06% 1.05% 21% — (4.81)% 1.05% 1.10% 21% — 0.03% 1.06% 1.43% 50% 13.84% 1.06% 1.94% 44% — (2.65)% 1.07% 2.19% 64% (0.08)% 1.08% 2.80% 64% C Class — — — 2.08% 1.81% 0.30% 21% — (5.51)% 1.80% 0.35% 21% — (0.73)% 1.81% 0.68% 50% 12.96% 1.81% 1.19% 44% — (3.32)% 1.82% 1.44% 64% (0.88)% 1.83% 2.05% 64% R Class — — — 2.38% 1.31% 0.80% 21% — (5.03)% 1.30% 0.85% 21% — (0.22)% 1.31% 1.18% 50% 13.52% 1.31% 1.69% 44% — (2.82)% 1.32% 1.94% 64% (0.40)% 1.33% 2.55% 64% R6 Class — 0.77% 0.56% 1.48% 21% 24 Notes to Financial Highlights Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges, if any. Total returns for periods less than one year are not annualized. Six months ended December 31, 2013 (unaudited). Annualized. Per-share amount was less than $0.005. July 26, 2013 (commencement of sale) through December 31, 2013 (unaudited). Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the six months ended December 31, 2013. See Notes to Financial Statements. 25 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you don’t want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. For systematic withdrawals, your withholding election will remain in effect until revoked or changed by filing a new election. You have the right to revoke your election at any time. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you don’t have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld (or as otherwise required by state law). State taxes will be withheld from your distribution in accordance with the respective state rules. Distributions you receive from 403(b), 457 and qualified plans are subject to special tax and withholding rules. Your plan administrator or plan sponsor is required to provide you with a special tax notice explaining those rules at the time you request a distribution. If applicable, federal and/or state taxes may be withheld from your distribution amount. Proxy Voting Policies Descriptions of the principles and policies that the fund’s investment advisor uses in exercising the voting rights associated with the securities purchased and/or held by the fund are available without charge, upon request, by calling 1-800-345-2021 or visiting the “About Us” page of American Century Investments’ website at americancentury.com. A description of the policies is also available on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. 26 Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 27 Notes 28 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Relay Service for the Deaf American Century International Bond Funds Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2014 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-81046 1402 ITEM 2. CODE OF ETHICS. Not applicable for semiannual report filings. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable for semiannual report filings. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable for semiannual report filings. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable. ITEM 6. INVESTMENTS. (a) The schedule of investments is included as part of the report to stockholders filed under Item 1 of this Form. (b) Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. During the reporting period, there were no material changes to the procedures by which shareholders may recommend nominees to the registrant’s board. ITEM 11. CONTROLS AND PROCEDURES. (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant's second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 12. EXHIBITS. (a)(1) Not applicable for semiannual report filings. (a)(2) Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as EX-99.CERT. (a)(3) Not applicable. (b) A certification by the registrant’s chief executive officer and chief financial officer, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, is furnished and attached hereto as EX- 99.906CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: American Century International Bond Funds By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: February 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: February 28, 2014 By: /s/ C. Jean Wade Name: C. Jean Wade Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: February 28, 2014
